DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 20170325886) (“Graham”) in view of Bessette (US 20020133149).
Regarding claim 1, Graham teaches an electrosurgical instrument (see Fig. 1) comprising: an end effector comprising: a first body (see distal portion 50 of cannula module 14, Fig. 1); a first electrode on the left side of the first body (see exposed distal end 81 of electrode 82, Fig. 1); a second electrode on the right side of the first body (see exposed distal end 85 of electrode 84, Fig. 1), wherein the first and second electrodes are configured to receive electrosurgical energy to treat tissue in a target treatment zone (see connection to RF energy by a RF connector; [0072]-[0073]); and a fluid aspiration port (see suction distal passage 68, Figs. 1 and 3) in fluid 
Bessette teaches an electrosurgical instrument (see Figs. 39A-39B) comprising an end effector having multiple electrodes disposed at a distal end of a body (see treatment units 1420a-1420d), wherein a diverter (see fluid delivery channel 1438) having a planar top surface (see surfaces of 1436a and 1436b facing 1420a and 1420b, Fig. 39B noting that “top” and “bottom” is dependent on the angle of view) and a planar bottom surface (see surfaces of 1436c and 1436d facing 1420c and 1420d, Fig. 39B), a first terminal lateral side (see lateral side of 1438 between 1436a and 1436b, Fig. 39B)   in mechanical communication with an inner side of an exposed longitudinal extent of the first electrode (both structures are connected to the same instrument, and therefore are in mechanical communication with one another, see Fig. 39A), and a second terminal lateral side (see lateral side of 1438 between 1436c and 1436d, Fig. 39B) in mechanical communication with an inner side of an exposed longitudinal extent of the second electrode (both structures are connected to the same instrument, and therefore are in mechanical communication with one another, see Fig. 39A). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the end effector as taught by Graham with a diverter as claimed in light of Bessette, the In re Dailey et al., 149 USPQ 47. See MPEP 2144.04(IV)(B).
Regarding claim 6, Graham further teaches wherein the first and second electrodes are disposed in the first body (see Figs. 1 and 5A), wherein a distal end of each of the first and second electrodes is exposed on the surface at the distal end of the first body (see exposed distal ends 81 and 85 as shown in Fig. 1).
Regarding claim 7, Graham further teaches one or more discharge ports configured to deliver an irrigation fluid to the target treatment zone through the fluid path (see waveguide stop 57 creating a nozzle effect for gas forced through the waveguide, considering the fluid path as comprising multiple components, the hollow waveguide and suction conduit being the components; see [0071]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Bessette and in further view of Nitsan et al. (US 20160100747) (“Nitsan”).
Regarding claim 13, Graham in view of Bessette teaches all the limitations of claim 1 for which claim 13 is dependent upon, however Graham in view of Bessette fails to teach wherein the fluid path includes a clogged tissue remover having a hollow body and a prong disposed at a distal end of the hollow body.

Regarding claim 14, Graham in view of Bessette and Nitsan further teaches wherein the clogged tissue remover is extendable with respect to the fluid path (see Nitsan [0062]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Bessette, Nitsan, and in further view of Haenggi (US 5413575).
Regarding claims 15 and 16, Graham in view of Bessette and Nitsan teaches the limitations of claim 13 for which claims 15 and 16 are dependent upon, however Graham in view of Bessette and Nitsan fails to teach wherein the fluid path is extendable with respect to a shaft in the electrosurgical instrument and the clogged tissue remover is stationary with respect to the shaft, wherein when the fluid path is retracted with respect to the shaft, the clogged tissue remover is extended with respect to the fluid path, which allows the clogged tissue remover to remove clogged tissue in the fluid path, and wherein the fluid path is coupled to a detent mechanism configured to 
Haenggi teaches an electrosurgical device (see Figs. 3-5) having a suction lumen (see suction tube 30, Figs. 3-5) that is extendable relative to a shaft (see housing 11, Figs. 8A-8C) and wherein the suction lumen is coupled to a detent mechanism (see detent lock 36 and plurality of detent ribs 37, 38 and 39; see col. 9, lines 25-33 and Figs. 5-6C) that is configured to releasably hold the suction tube between a plurality of positions. Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the fluid path as taught by Graham in view of Bessette and Nitsan to be extendable relative to the handle with a detent mechanism for releasably holding the fluid path between first and second positons as claimed in light of Haenggi, the motivation being to provide the additional advantage of a continuously positionable suction lumen at a variety of slide positions relative to the target treatment area as desired (see Haenggi: col. 10, lines 2-6) while providing fixed position detenting (see Haenggi: col. 9, lines 61-68). As a result of the modification, the modified device is considered capable of the claimed functionality of extension of the fluid path when the clogged tissue remover is stationary, enabling the clogged tissue remover to remove clogged tissue in the fluid path when the fluid path is retracted since the clogged tissue remover would then be extended relative to the fluid path when the fluid path is .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10 of copending Application No. 15/720822 in view of Bloom et al. (US 2011/0178515). Claims 1-4 and 10 of copending Application No. 15/720822 define the same general inventive concept of a electrosurgical instrument comprising an end effector having first and second electrodes, a diverter, and a fluid aspiration port, however claims 1-4 and 10 of copending Application No. 15/720822 fail to define a first body, and positioning of the first electrode and second electrode on the first body as defined by claim 1 of the instant application. 
Bloom teaches an electrosurgical instrument having an end effector including first and second electrodes (see 180a and 180b, Figs. 15 and 16a-16L) that are disposed on a left side and right side of a first body, respectively (see common outer member 216, as shown in Figs. 15 and 16a-16L). Therefore, it would have been obvious to modify  of copending Application No. 15/720822 with a first body and positioning of the first and second electrodes as required by claims 1 and 6-7 of the instant application when taken in view of Bloom, the motivation being to provide the additional benefit of localizing applied electrical current to the area between the two electrodes (see Bloom: [0228], electrical field 528 in Fig. 45).
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments filed 04 January 2021 with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794